ICJ_118_ApplicationGenocideConvention_HRV_SRB_2002-11-14_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

ORDONNANCE DU 14 NOVEMBRE 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA v. YUGOSLAVIA)

ORDER OF 14 NOVEMBER 2002
Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide (Croatie c. Yougoslavie), ordonnance
du 14 novembre 2002, C.I.J. Recueil 2002, p. 610

Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Croatia v. Yugoslavia), Order
of 14 November 2002, 1 C.J. Reports 2002, p. 610

 

N° de vente:
ISSN 0074-4441 Sales number 855
ISBN 92-1-070961-6

 

 

 
14 NOVEMBRE 2002

ORDONNANCE

APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

{CROATIA v. YUGOSLAVIA)

14 NOVEMBER 2002

ORDER
610

COUR INTERNATIONALE DE JUSTICE

2002 ANNÉE 2002
14 novembre
Rôle général

n° 118 14 novembre 2002

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

ORDONNANCE

Présents: M. GUILLAUME, président; MM. RANJEVA, HERCZEGH, FLEISCH-
HAUER, KOROMA, VERESHCHETIN, M™* Hiccins, MM. PARRA-
ARANGUREN, KoolMANs, REZEK, AL-KHASAWNEH, BUER-
GENTHAL, ELARABY, juges; M. COUVREUR, greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu Particle 48 du Statut de la Cour et les articles 31 et 79 de son Régle-
ment,

Vu l'ordonnance du 27 juin 2000, par laquelle la Cour a reporté,
respectivement, au 14 mars 2001 et au 16 septembre 2002 les dates
d'expiration des délais pour le dépôt du mémoire de la République
de Croatie et du contre-mémoire de la République fédérale de Yougo-
slavie,

Vu le mémoire de la République de Croatie, déposé dans le délai ainsi
prorogé;

Considérant que, le 11 septembre 2002, dans le délai fixé pour le dépôt
du contre-mémoire, la République fédérale de Yougoslavie a déposé cer-
taines exceptions préliminaires d’incompétence et d’irrecevabilité;

4
611 APPLICATION DE CONVENTION GENOCIDE (ORD. 14 XI 02)

Considérant qu’en conséquence, en vertu des dispositions du para-
graphe 3 de l’article 79 du Règlement de la Cour adopté le 14 avril 1978,
la procédure sur le fond est suspendue et qu’il échet de fixer un délai dans
lequel la partie adverse pourra présenter un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires ;

Considérant que, au cours d’une réunion que le président a tenue avec
les agents des Parties le 6 novembre 2002, la République de Croatie, se
référant aux procédures en cours en l'affaire de la Demande en revision de
l'arrêt du 11 juillet 1996 en l'affaire relative à l'Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), exceptions préliminaires ( Yougoslavie c.
Bosnie-Herzégovine), a demandé de ne pas déposer son exposé écrit
avant la fin du mois d'avril 2003; et considérant que la République fédé-
rale de Yougoslavie n’a pas fait objection à ce que la Cour accède à cette
demande;

Compte tenu des circonstances particulières de l'espèce et de l’accord
des Parties,

Fixe au 29 avril 2003 la date d’expiration du délai dans lequel la Répu-
blique de Croatie pourra présenter un exposé écrit contenant ses obser-
vations et conclusions sur les exceptions préliminaires soulevées par la
République fédérale de Yougoslavie;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quatorze novembre deux mille deux, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Croatie et au Gouvernement de la République fédérale de Yougoslavie.

Le président,
(Signé) Gilbert GUILLAUME.
Le greffier,
(Signé) Philippe COUVREUR.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070961-6
